Order filed November 18, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00642-CV
                                   ____________

                       NAKEISHA HARMON, Appellant

                                         V.

                     CSM BAKERY PRODUCTS, Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1040175

                                    ORDER

      The notice of appeal in this case was filed August 7, 2014. Appellant filed
an affidavit to proceed without advance payment of costs on appeal. On October
8, 2014, the trial court signed an order sustaining a contest to appellant’s claim of
indigence.

      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial
court’s order.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before December 3, 2014. See Tex. R.
App. P. 5. If appellant fails to timely pay the filing fee in accordance with this
order, the appeal will be dismissed.



                                       PER CURIAM